Exhibit 10.1

COMMITMENT LETTER

November 15, 2005

CONFIDENTIAL

Rentech Development Corporation
1331 17th Street, Suite 720
Denver, CO 80202

          Re:     Mezzanine Financing for Acquisition of Royster-Clark Nitrogen,
Inc.

Ladies and Gentlemen:

                       Rentech Development Corporation (the “Borrower”), a
wholly owned subsidiary of Rentech, Inc. (“Parent”), has advised M.A.G. Capital,
LLC (“MAG”) and its managed funds Mercator Momentum Fund, LP, Mercator Momentum
Fund III, LP, and Monarch Pointe Fund, Ltd. (collectively, “M.A.G. Funds”) and
Pentagon Bernini Fund, Ltd. (“Pentagon” and together with M.A.G. Funds, the
“Purchasers”) that Parent and Borrower intend to effect certain transactions in
connection with the all-cash acquisition of 100% of the stock of Royster-Clark
Nitrogen, Inc. (the “Target”) by Parent and the Borrower (the “Transaction”).  

                        You have further advised us that the total funds needed
to finance the Transaction (including, without limitation, fees and expenses
related thereto) will be approximately $50,000,000 and such funds are intended
to be obtained from the following sources: (i) borrowings by the Borrower under
senior secured convertible debentures (the “Debentures”) to be purchased by the
Purchasers in an aggregate amount equal to $35,000,000, and (ii) cash equity
contributions by Parent to the Borrower in an aggregate amount equal to
$15,000,000.

                       This letter agreement (together with the Term Sheet
attached hereto as Exhibit A, the “Commitment Letter”) will confirm the
understanding and agreement among the Borrower and the Purchasers with respect
to the Transaction, the Debentures and the other matters contemplated hereby. 
For purposes of this Commitment Letter, “Purchasers” shall mean the Purchasers
and/or any affiliates thereof as the Purchasers shall determine to be
appropriate to provide the commitments and services contemplated herein.

          1.          The Debentures Commitment.

                       (a)         You have requested that the Purchasers commit
to purchase the entire amount of the Debentures upon the terms and subject to
the conditions set forth or referred to in this Commitment Letter.

                       (b)         Based on the foregoing and in reliance on the
description of the Transaction and the financing thereof set forth above, the
Purchasers are pleased to confirm by this Commitment Letter their commitment to
you (the “Debenture Commitment”) to purchase or cause their respective
affiliates to purchase all of the Debentures upon the terms and subject to the
conditions set forth or referred to in this Commitment Letter.

--------------------------------------------------------------------------------




                       (c)          It is agreed that the Purchasers will act as
the sole and exclusive purchasers of the Debentures.  You agree that no other
purchasers will be solicited and no other purchasers will purchase Debentures,
unless the Purchasers shall so agree.

                       (d)         The commitments and agreements of the
Purchasers described herein are subject to (i) the negotiation, execution and
delivery on or before April 1, 2006 of definitive documentation in accordance
with the Term Sheet with respect to the Debentures reasonably satisfactory to
the Purchasers, (ii) there not having occurred or become known to the Purchasers
any event, development or circumstance since the date of this Commitment Letter
that (A) has caused or could reasonably be expected to cause a material adverse
change in or a material adverse effect on (1) the Transaction or (2) the
condition (financial or otherwise), results of operation, assets, liabilities,
prospects or value of (I) the Borrower and its subsidiaries, taken as a whole,
or (II) the Transaction, or (B) calls into question in any material respect the
Projections (as defined below) or any of the material assumptions on which such
Projections were prepared, and (iii) the satisfaction or waiver on the date that
definitive documentation related to the Debentures is executed and delivered by
each of the parties thereto of the other conditions set forth or referred to in
the section of the Term Sheet entitled “Conditions Precedent to Closing”. 

                       (e)          The terms and conditions of the commitments
hereunder and of the Debentures are not limited to those set forth herein and in
the Term Sheet; those matters that are not covered by the provisions hereof or
of the Term Sheet shall be subject to the approval and agreement of the
Purchasers and the Borrower.

          2.          Fees and Expenses; Limitation on Liability. 

                       (a)          In consideration of the execution and
delivery of this Commitment Letter by the Purchasers, you jointly and severally
agree to pay the fees and expenses set forth in the Term Sheet.  All payments by
you under this Commitment Letter shall be made free and clear of any set-off,
claims or withholding or other applicable taxes and shall be made in immediately
available funds in United States dollars. 

                       (b)          The Purchasers have no liability or
obligation of any kind to pay any brokers fee, finders fee or other fee relating
to the Debentures, and you hereby agree to pay any and all such fees with your
funds.  Each party agrees that no party shall be liable for any indirect,
special, punitive or consequential damages arising out of or relating to this
Commitment Letter and the transactions contemplated hereby and thereby.

          3.          Indemnification. 

                       (a)          Parent and the Borrower hereby agree,
jointly and severally, to indemnify and hold harmless the Purchasers and their
respective affiliates and each of their respective officers, directors,
partners, trustees, employees, affiliates, shareholders, advisors, agents,
attorneys-in-fact, controlling persons and successors and permitted assigns
(each, an “indemnified person”) from and against any and all losses, claims,
damages and liabilities to which any such indemnified person may become subject
arising out of or in connection with this Commitment Letter, the Debentures, the
use of the proceeds therefrom, the Transaction, brokers fees, finders fees or
any other fees relating to the Debentures, any of the other transactions
contemplated by this Commitment Letter, any other transaction related thereto or
any claim, litigation, investigation or proceeding relating to any of the
foregoing, regardless of whether any indemnified person is a party thereto, and
to reimburse each indemnified person promptly upon written demand for all legal
and other expenses reasonably incurred by it in connection with investigating,
preparing to defend or defending, or providing evidence in or preparing to serve
or serving as a witness with respect to, any lawsuit, investigation, claim or
other proceeding relating to any of the foregoing (including, without
limitation, in connection with the enforcement of the indemnification
obligations set forth herein); provided, however, that no indemnified person
shall be entitled to indemnity hereunder in respect of any loss, claim, damage,
liability or expense to the extent that it is found by a final, non-appealable
judgment of a court of competent jurisdiction that such loss, claim, damage,
liability or expense resulted directly from the gross negligence or willful
misconduct of such indemnified person.  In no event will any party hereto be
liable for consequential, indirect, punitive or special damages as a result of
any failure to fund the purchase of, or to issue, any of the Debentures
contemplated hereby or otherwise in connection with this Commitment Letter or
the Debentures.  No party hereto shall be liable for any damages arising from
the use by unauthorized persons of Information or other materials sent through
electronic, telecommunications or other information transmission systems that
are intercepted by other persons.

-2-

--------------------------------------------------------------------------------




                       (b)          The Borrower, Parent and the Purchasers
agree that if any indemnification or reimbursement sought pursuant to this
Section 3 is judicially determined to be unavailable for a reason other than the
gross negligence or willful misconduct of such indemnified person, then Parent
and the Borrower, on the one hand, and the Purchasers, on the other hand, in
each case on a joint and several basis, shall contribute to the losses, claims,
damages, liabilities and expenses for which such indemnification or
reimbursement is held unavailable (i) in such proportion as is appropriate to
reflect the relative benefits to Parent and the Borrower, on the one hand, and
the Purchasers, on the other hand, in connection with the transactions to which
such indemnification or reimbursement relates, or (ii) if the allocation
provided by clause (i) above is judicially determined not to be permitted, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative faults of Parent and the
Borrower, on the one hand, and the Purchasers, on the other hand, as well as any
other equitable considerations.

          4.          Termination of Commitment Letter. 

                       (a)          This Commitment Letter shall automatically
terminate on the earlier of: (i) April 1, 2006; and (ii) the date the Borrower
or any of its affiliates closes the Transaction (or a transaction substantially
similar) without the use of the Debentures. Without limiting the foregoing, if,
prior to Closing, Parent or the Borrower shall (A) institute a voluntary case
seeking liquidation or reorganization under applicable federal or state
bankruptcy laws, or consent to the institution of an involuntary case thereunder
against it, (B) file a petition or consent or shall otherwise institute any
similar proceeding under any other applicable federal or state law, or shall
consent thereto, (C) apply for, or by consent or acquiescence there shall be an
appointment, of a receiver, liquidator, sequestrator, trustee or other officer
with similar powers for itself or any substantial part of its assets, (D) make
an assignment for the benefit of its creditors, (E) admit in writing its
inability to pay its debts generally as they become due, or (F) become the
subject of an involuntary case seeking liquidation or reorganization under
applicable federal or state bankruptcy laws, this Commitment Letter shall
automatically terminate. 

                       (b)          Notwithstanding anything to the contrary
herein, you may terminate this Commitment Letter for cause upon ten days notice,
in which case no fees shall be due at any time.   For the purposes of this
Commitment Letter, a termination for “cause” shall mean any termination arising
directly out of a breach by the Purchasers of any of their material obligations
hereunder.

-3-

--------------------------------------------------------------------------------




          5.          Information. 

                       (a)          You agree promptly to prepare and provide to
the Purchasers all information with respect to Parent, the Borrower and the
Transaction, including without limitation, all financial information and
projections (the “Projections”), as the Purchasers may reasonably request.  You
hereby represent and covenant that (i) to the best of our knowledge (only with
respect to information made available to the Purchasers by or on behalf of the
Target), all information (the “Information”) that has been or will be made
available to the Purchasers by you or any of your representatives is or will be,
when furnished, complete and correct in all material respects and does not or
will not, when furnished, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not misleading in light of the circumstances under which such
statements are made and (ii) the Projections that have been or will be made
available to the Purchasers by you or any of your representatives have been or
will be prepared in good faith based upon reasonable assumptions.  You
understand that the Purchasers (A) may use and rely on the Information and
Projections without independent verification thereof and that you will promptly
notify the Purchasers of any changes in circumstances that could be expected to
call into question the continued reasonableness of any assumption underlying the
Projections and (B) may terminate this Commitment Letter if any such
representations and warranties shall be incorrect in any material respect.

          6.         Survival.  The provisions of Sections 2, 3, and 4(b) above
and Section 7 below and the paragraph entitled Break Up Fee in Appendix A shall
survive the expiration or termination of any commitment hereunder or this
Commitment Letter (including any extensions) and the execution and delivery of
definitive financing documentation.

          7.          Choice of Law; Jurisdiction; Waivers.  This Commitment
Letter shall be governed by and construed in accordance with the laws of the
State of New York.  To the fullest extent permitted by applicable law, you
hereby irrevocably submit to the non-exclusive jurisdiction of any New York
State court or federal court sitting in the Borough of Manhattan in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Commitment Letter and irrevocably agree that all claims in respect of any
such suit, action or proceeding may be heard and determined in any such court. 
The parties hereto hereby waive, to the fullest extent permitted by applicable
law, any objection that they may now or hereafter have to the laying of venue of
any such suit, action or proceeding brought in any such court, and any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  The parties hereto hereby waive, to the
fullest extent permitted by applicable law, any right to trial by jury with
respect to any action or proceeding arising out of or relating to this
Commitment Letter.

          8.          Miscellaneous. 

                       (a)          This Commitment Letter may be executed in
one or more counterparts, each of which will be deemed an original, but all of
which taken together will constitute one and the same instrument.  Delivery of
an executed signature page of this Commitment Letter by facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof.

                       (b)          No party may assign any of its rights, or be
relieved of any of its obligations hereunder, without the prior written consent
of the other party.

                       (c)          This Commitment Letter sets forth the entire
understanding of the parties hereto as to the scope of the Debenture Commitment
and the obligations of the Purchasers hereunder.  This Commitment Letter shall
supersede all prior understandings and proposals, whether written or oral,
between the Purchasers and you relating to any financing or the transactions
contemplated hereby. 

-4-

--------------------------------------------------------------------------------




                       (d)          This Commitment Letter has been and is made
solely for the benefit of the parties hereto, the indemnified persons, and their
respective successors and assigns, and nothing in this Commitment Letter,
expressed or implied, is intended to confer or does confer on any other person
or entity any rights or remedies under or by reason of this Commitment Letter or
the agreements of the parties contained herein.

                       (e)          Each of the parties hereto represents and
warrants to each of the other parties hereto and their respective successors and
permitted assigns that (i) it has all requisite power and authority to enter
into this Commitment Letter and (ii) this Commitment Letter has been duly and
validly authorized by all necessary action on the part of such party, has been
duly executed and delivered by such party and constitutes a legally valid and
binding agreement of such party, enforceable against it in accordance with its
terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights of creditors generally or by general principles of equity. 

[signature page follows]

-5-

--------------------------------------------------------------------------------




                    If the foregoing correctly sets forth our agreement, please
indicate your acceptance of the terms hereof and of the Term Sheet by returning
to us executed counterparts hereof, in each case not later than 5:00 p.m., Los
Angeles, California time, on November 15, 2005.  This Commitment Letter shall
automatically terminate at such time in the event the Purchasers have not
received such executed counterparts in accordance with the immediately preceding
sentence.

                    The Purchasers are pleased to have been given the
opportunity to assist you in connection with this important financing.

 

Very truly yours,

 

 

 

 

 

M.A.G. CAPITAL, LLC

 

MERCATOR MOMENTUM FUND, LP

 

MERCATOR MOMENTUM FUND III, LP

 

MONARCH POINTE FUND, LTD.

 

 

 

 

 

By:

/s/ David Firestone

 

 

--------------------------------------------------------------------------------

 

 

David Firestone

 

 

Managing Partner

 

 

 

 

PENTAGON BERNINI FUND, LTD.

 

 

 

 

 

By:

/s/ Lewis Chester

 

 

--------------------------------------------------------------------------------

 

 

Lewis Chester

 

 

Investment Manager

Accepted and agreed to as of the
     date first above written:

RENTECH, INC.

 

 

 

 

By:

/s/ Hunt Ramsbottom

 

 

--------------------------------------------------------------------------------

 

Name:

D. Hunt Ramsbottom

 

Title:

President

 

 

 

 

 

 

 

RENTECH DEVELOPMENT CORPORATION

 

 

By:

/s/ Richard O. Sheppard

 

 

--------------------------------------------------------------------------------

 

Name:

Richard O. Sheppard

 

Title:

President

 

S-1

--------------------------------------------------------------------------------




EXHIBIT A

M.A.G. Capital, LLC
TERM SHEET

Terms used herein and not defined herein shall have the meanings set forth in
the attached Commitment Letter between the Borrower and the Purchasers.

Borrower:

Rentech Development Corporation

 

 

Purchasers:

M.A.G. Funds and Pentagon

 

 

Security to be Issued:

Secured Convertible Debentures (the “Debentures”)

 

 

Purchase Price

$35 million.

 

 

Interest Rate:

14% per year, payable quarterly in arrears in cash

 

 

Security / Guarantees:

Perfected first security interest (subject to customary permitted liens) in all
assets of the Borrower, excluding inventory and accounts receivable, plus
guarantees by each of Parent and its subsidiaries other than Borrower.

 

 

Maturity:

The principal amount outstanding under the Debentures shall be payable in full
on the earlier of (i) the third anniversary of the closing of the sale of the
Debentures, (ii) the closing of any debt or mezzanine financing in which the
Borrower or any subsidiary thereof receives more than $35,000,000 or (iii) the
closing of any sale or merger resulting in a change of control of the Borrower
or its business (the “Maturity Date”).

 

 

Quarterly Commitment Fee:

In addition to the Interest Rate payable in cash quarterly, Borrower shall pay a
quarterly commitment fee equal to 0.75% of the aggregate principal amount of
Debentures, payable quarterly in arrears in cash.

 

 

Due Diligence Fee:

MAG shall receive a Due Diligence Fee of $350,000, of which $250,000 shall be
due and payable upon execution of this Commitment Letter and $100,000 shall be
due and payable upon the Purchasers’ written confirmation of the completion of
their due diligence.

 

 

Conversion Rate:

Each Debenture shall be convertible any time, in whole or in part, at the
holder’s sole discretion into that number of shares of Common Stock of Parent
(the “Common Stock”) as is determined by dividing the principal amount being
converted by a Conversion Price, which shall be $3.50.  The Conversion Price
shall be subject to equitable adjustment in the event of any stock splits, stock
dividends, recapitalizations and the like.

 

 

Prepayment Right:

The Borrower may prepay the Debentures, in whole or in part in cash, at any
time, provided that (i) the Borrower shall give the Purchasers at least 15 days
prior written notice of any prepayment so that the Purchasers will have the
opportunity to convert the Debentures in whole or in part, and (ii) the Borrower
shall pay a prepayment fee to the Purchasers equal to 3% of the amount of the
principal prepaid.

A-1

--------------------------------------------------------------------------------




Warrants:

Parent shall issue Common Stock purchase warrants (the “Warrants”) to the
Purchasers and MAG covering 3,500,000 shares of Common Stock.  The exercise
price per share shall be $3.50, subject to equitable adjustment in the event of
any stock splits, stock dividends, recapitalizations and the like.  The Warrants
shall have a ten year term.

 

 

Beneficial Ownership Limit:

The Debentures and Warrants shall provide that the beneficial ownership, as
determined under Rule 13d-3, as adopted by the SEC, of the Purchasers and their
respective affiliates, shall remain below 9.99% of the total outstanding shares
of Common Stock of Parent at all times.

 

 

Registration:

Within 90 Days after the Closing, Parent shall file a Registration Statement on
Form S-3 with the SEC registering the maximum number of shares of Common Stock
issuable upon conversion of the Debentures and exercise of the Warrants.  Parent
shall use its best efforts to have the Registration Statement declared effective
within 180 days after the initial filing with the SEC.

 

 

 

If Parent fails to file the Registration Statement with the SEC within 90 days
after the Closing or the Registration Statement is not deemed effective within
180 days after filing, Parent shall pay the Purchasers an amount equal to
$15,000 for each day that filing or effectiveness is late.

 

 

Debt Covenants:

Customary covenants for secured debt, including a prohibition on the incurrence
of additional indebtedness for borrowed money without the consent of the
Purchasers, which the Purchasers may withhold in their sole discretion.

 

 

Events of Default:

An Event of Default shall include the commencement by Parent or the Borrower of
a voluntary case or proceeding under the bankruptcy laws or the failure of
Parent or the Borrower, as applicable, to:  (i) make any payment of principal or
interest under the Debentures when due; (ii) observe any other covenant
contained in the Debentures or any related agreement; (iii) file the
Registration Statement with the SEC within 90 days after the Closing Date;
(iv) maintain the listing of the Common Stock on the American Stock Exchange;
(v) have the Registration Statement deemed effective by the SEC within 180 days
after filing; (vi) discharge or stay an involuntary bankruptcy proceeding
brought with respect to Parent or the Borrower within 60 days of such action
being taken against Parent or the Borrower; or (vii) pay the Due Diligence Fee
or legal fees within 3 days after the Closing Date.

 

 

Late Payment Fee:

If any payment or principal or interest due under the Debentures is not paid
when due, the Borrower shall pay, in addition to the amount due, a late payment
fee equal to 7% of the amount of the payment.

 

 

Remedies upon an Event of Default:

If an Event of Default occurs and is continuing, the Purchasers may exercise any
or all of their rights under the Debentures or any related agreement as well as
any other right or remedy to which they may be entitled by law.

A-2

--------------------------------------------------------------------------------




Short Selling:

The Purchasers and their affiliates shall not engage in any short selling of
Parent’s securities.

 

 

Conditions Precedent to Closing:

Customary conditions, including (a) the satisfactory completion of due
diligence, including legal, financial, tax, business and operational diligence,
relating to the Transaction and the Target, which shall be satisfactory to the
Purchasers in their sole discretion, (b) the delivery of audited financial
statements of the Target for years 2002, 2003, and 2004 and the most recently
available unaudited financial statements of the Target, (c) the delivery of
unaudited pro forma financial statements for the Borrower pro forma for the
Transaction, (d) appropriate definitive documentation, (e) the opinion of
Parent’s counsel in a form acceptable to Purchasers, and (f) concurrent
consummation of the acquisition of the Target in accordance with the terms of
the applicable purchase and sale agreement.  In addition, the Borrower shall
cause the holders of all indebtedness of Parent and the Borrower to execute
agreements acceptable to the Purchasers subordinating their rights to receive
payment from the Borrower to the rights of the Purchasers under the Debentures. 
The working capital line of credit, which will be secured by inventory and
accounts receivable, shall not be subordinated.

 

 

Legal Expenses:

Borrower shall reimburse MAG for legal expenses incurred in connection with this
transaction in the amount of $20,000.  Upon execution of Commitment Letter,
$5,000 of the legal expenses shall be due and payable. The balance shall be due
and payable on the Closing Date.

 

 

Break Up Fee:

In the event that the Borrower enters into an agreement with a third party to
provide debt or mezzanine financing in connection with the Transaction or any
other transaction involving the Target, then, unless waived by the Purchasers in
writing, Borrower shall pay the Purchasers a break up fee in the aggregate
amount of $1,000,000. If the Purchasers withdraw their commitment under this
Commitment Letter or are otherwise unable to purchase the Debentures (other than
as a result of a wrongful act or breach by the Borrower or its affiliates), no
break up fee is due and payable.

 

 

Confidentiality:

This Term Sheet is confidential and proprietary to MAG and the Purchasers.  The
Borrower and its affiliates shall not disclose this Term Sheet or its contents
to third parties without the prior written consent of the Purchasers; provided,
however, that Borrower may disclose the Commitment Letter, including this Term
Sheet, to its directors, advisors and attorneys and to the Target).

 

 

Governing Law:

New York.

A-3

--------------------------------------------------------------------------------